Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is a second non-final because a suspension of action was submitted with the RCE, however, an action was mailed.  This non-final action addresses the issues in the affidavit and the new claim set.  The rejections of record are withdrawn and reapplied below to the new claim set.
Status of Claims
Claims 1-2, 4-7, 11-14, 22-31 are pending.  
Priority
Instant application 16834361, filed 3/20/2020 claims benefit as follows:

    PNG
    media_image1.png
    104
    374
    media_image1.png
    Greyscale
.
Response to Applicant Argument/Amendment
In the response Applicant argues the limitation “a first distillation space [is] at a reduced first pressure” and “a subsequent distillation space [is] at a subsequent pressure”.  Applicant argues that a reduced pressure leads to unexpected results. However, as shown on the Third party submission the safety data sheet of the molecule shows 99.99% purity of tetrakis(dimethylamino)tin(IV).  Thus, a purity of 99% purity is found in the Strem catalog sheet indicating that such a purity is known.  Further, the claims are drawn to a genus of compounds and there are no results commensurate in scope with the instant claims.  From the Strem data sheet one is guided to high purities of the compound in instant claim 14.

Addressing the Affidavits
Applicant argues that purity levels in the art are not as high as is truly present.  Further, Applicant submits two affidavits wherein different analytical procedures were performed to determine purity levels of commercial compounds.  According to the data, the purity level was less than 95%.  According to Applicant and the declaration stating 99% purity without measurement method does not provide a disclosure of the purity.  Applicant further states in both the argument and affidavits that there is no evidence that a method was known at the time of the invention that could have resulted in compound within the scope of claim 20 with respect to purity level.  Still further, Applicant and the affidavit to Diana Fabulyak state that Jones fails to teach multiple distillation and that it is silent with respect to temperatures and pressures other than atmospheric pressure.  Applicant further states that Jones and Modtland only teach multiple distillation at atmospheric pressure, but that such purification is inadequate to obtain purity levels as defined in claim 20.
Applicant and the affidavit further state that only purities of 93% were obtained with a single distillation, and that Ms. Fabulak obtained higher purities with multistage distillation at reduced pressures.
 Further, Applicant states that the difficulty in removing solvents such as hexane by distillation to obtain highly purified is also found in the failure of other chemical manufacturing companies to this level of purity.  Further, Applicant states in the declaration that there was a purity table summary showing less than 95% purity.  Applicant and declarant argue based on the affidavits that one would not have expected to obtain purified compounds to this level of purity.
Applicant and declarant then state that significant figures are relevant.

First, with respect to purity level, Applicant stated that a 93% purity was obtained.  However, there is no error range.  Is this range 91-95% with 20 trial distillation runs or is it 93% with a single run.  Further, were there single samples in the middle of the run that was 95% pure?  Were the first and last fractions separated?  If there is a single drop that is 95% pure from the middle fraction then the claim is met.  What was the volume of each fraction?  These are all remaining questions.
According to MPEP 716.02(b):
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

A single run of a distillation without more does not provide a statistical range such than one can claim that a distillation never results in a 95% purity.  The affidavit shows 93% in a single run.  With respect to Appendix C when other manufacturers were summarized there are multiple chemical companies providing a purity of  >95% which include Strem, Russel Chem, and Seastar.  Some batches as old as 2018 provided a greater than 95% result.  This is direct evidence that such purities are known.  Further, based on the data and one expects purity levels to deteriorate over time which is motivation for a distillation.

VII. PURIFYING AN OLD PRODUCT
Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In reBergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious.

The art teaches the product, a method to make the product, and a method to purify the product.  Further, there is no consideration of taking a purified fraction and redistilling that fraction and assessing the purity of such a fraction.  The art teaches multiple distillation.  The vapor pressure diagram has been considered but is not persuasive for at least this reason.  The claim is drawn to a product.  Purifying a known compound, by a known method, to obtain a purity that as pointed out in the affidavit can be obtained at 93% which has no error bar is considered overlapping in this case. 
 With respect to the affidavit by Dr. McKelvey, the data presented shows a purity level of 91% as of 2/22/2018.  However, the art teaches distillation of product.  What is the purity on distillation of the known material by a known method?  How old was the sample that was used in the determination.? For example, the sample from 2/22/2018, how old was this sample?  A single month difference in sample age shows a decrease in purity by 0.5 percent – see 2/22/2018 to 3/13/2018.  This determination is not made from a fresh sample.  Still further, this is a known compound, distillation is a known method, and distillation is known to purify this material.  One could readily purify crude material having >90% purity to arrive at even higher purity.  The 
It should also be asked whether this is a difference in degree or category.  These results are not categorical improvements over the art.
In conclusion, both affidavits and Applicant arguments have been considered but the arguments are not persuasive and the affidavits are insufficient for at least the reasons cited above.  The difference in the art are differences of degree at best and not categorical.
In addition, it should be noted that both affidavits are drawn to a single compound wherein the claims are drawn to a genus, thus the affidavits are not commensurate in scope with the genus.  

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 1-2, 4-7, 11-14, 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Jones (Jones et al.  Proceedings of the Chemical Society, 1962, 358-359) in view of US-9085594 (“the ‘594 patent”, made of record on the IDS) and as motived by US-8703237 (“the ‘237 patent”) and/or as evidenced by the Safety Datasheet from Strem (made of record on the Third Party Submission, printed 8/1/2016) and/or as evidenced by the webpage https://lab-training.com/2016/02/24/how-to-select-the-optimum-laboratory-distillation-technique/, online 2/24/2016).
The Jones article teaches that aminostannane compounds overlapping with the instant claims can be readily synthesized.  For example the Jones article teaches:

    PNG
    media_image3.png
    295
    593
    media_image3.png
    Greyscale
.
Further, the Jones article teaches the boiling points and mm of pressure used for the isolation which suggests a distillation or pathway for distillation.  For example Sn(NMe2)4 can be isolated by distilling at 51 degrees C at 0-15 mmHg.   The Jones article teaches compound having structural overlap with the instant claims, for example wherein x=0 and Y=N and R’ = alkyl.

The Jones article fails to teach explicitly teach distillation or multiple distillations of the resulting products or using a specific column providing for multiple distillations.
The ‘594 patent teaches in the same field of endeavor – organometallic compounds, relating to purification – that multiple distillation columns may be used in order to obtain high purity materials.  For example:

    PNG
    media_image4.png
    384
    480
    media_image4.png
    Greyscale
.
Further, the ‘594 patent teaches that there are advantages of using the column presented herein that:

    PNG
    media_image5.png
    191
    287
    media_image5.png
    Greyscale
..
It would have been prima facie obvious to one having ordinary skill in the art to purify crude reaction products as taught by the Jones article in order to increase purity and to reduce product loss.  One skilled in the art would expect success distilling because both the tin and germanium are in the same column of the periodic table and the tin compounds are taught to have known boiling point parameters (Jones article).  Further, the compounds of Jones meet the requirements of suitable organometallic compounds (column 8, lines 38 to 67).  Further, repeating distillations for a specific number of times would be routine choice given the teachings of the ‘594 patent.
Further, the ‘594 patent teaches repeating in example 2.  With respect to purity, column 9 teaches that preferably >= 99% of the impurities are removed and column 10 lines 50 to 55 teaches preferably >=9%% purity an overlapping range.  This argument also applies to the new claims starting with claim 22-31.  
The combination fails to explicitly teach the modifications in temperature and pressure.  However, these differences are differences in result effective variables that impact rate of distillation for example and are covered under routine optimization (see MPEP 2144.05 incorporated by reference herein).  Absent a showing of criticality optimizing result effective variables is deemed routine optimization.

With respect to claim 11-14, the structures of Jones meet the limitation of this claim.
The combination fails to explicit teach these levels of purity.
However, it would have been prima facie obvious to repeat purification as taught in for example, example 2 in order to get the desired purity.  One skilled in the art is motivated to increase purity in order to obtain a higher quality product.  Further, as found in the evidentiary reference one would want to at least obtain a purity level of 99% in order to meet the level of commercial purity known in the art.
The combination of two references are deemed to be sufficient, however, the combination fails to point to a reason to choose or be motivated to choose and to purify aminostannane compounds. 
The ‘237 patent is added to show that there is motivation to purify aminostannanes.  The ‘237 patent teaches aminostannanes (column 9 for examples) such as those of Jones known for use in device application (Figure 4 of the ‘237 patent for example).  Thus, there is motivation to have high purity compound for electronic device use.
The evidentiary reference teaches that purity levels were known previously known and were for sale commercially.  Thus, in order to have a competitive product one would want to have similar purities to have a competitive product.  In addition, the webpage is a general reference which shows that vacuum or reduced pressure distillation is common place.  Further, 
Conclusion
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622